                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION


UNITED STATES OF AMERICA                          CASE NO. 19-cr-00084-02

VERSUS                                            JUDGE DONALD E. WALTER

BRYCE CHAPMAN                                     MAGISTRATE JUDGE HANNA


                                         ORDER

       The Report and Recommendation of the Magistrate Judge having been considered,

and the parties having waived their objections thereto;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the guilty plea

of Defendant Bryce Chapman is accepted, and the court hereby adjudges the Defendant

guilty of the offense charged in Count Five of the Indictment.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 17th day of July, 2019.



                                              ___________________________________
                                                      DONALD E. WALTER
                                                UNITED STATES DISTRICT JUDGE
